COURT OF CHANCERY
                                        OF THE
                                  STATE OF DELAWARE

                                                                     417 S. State Street
JOSEPH R. SLIGHTS III                                              Dover, Delaware 19901
 VICE CHANCELLOR                                                 Telephone: (302) 739-4397
                                                                 Facsimile: (302) 739-6179

                            Date Submitted: January 14, 2021
                             Date Decided: March 19, 2021


Kenneth J. Nachbar, Esquire                      Richard L. Renck, Esquire
Miranda N. Gilbert, Esquire                      Oderah C. Nwaeze, Esquire
Morris, Nichols, Arsht & Tunnell LLP             Duane Morris LLP
1201 North Market Street                         222 Delaware Avenue, Suite 1600
Wilmington, DE 19801                             Wilmington, DE 19801

         Re:    Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
                C.A. No. 2020-0908-JRS

Dear Counsel:

         This lawsuit arises out of obligations under a stock purchase agreement

(“SPA”) that memorialized the 2017 acquisition of Epic/Freedom, LLC (“Epic”) by

Aveanna Healthcare, LLC.1 Aveanna moves to dismiss the action in this Court for

want of subject matter jurisdiction in favor of transferring the action to the Delaware

Superior Court where related litigation between the parties is already underway.2




1
    Verified Compl. (“Compl.”) (D.I. 1) ¶ 1.
2
 Mot. to Transfer Pl.’s Tax Refund Claim to the Delaware Superior Court (the “Motion”)
(D.I. 29).
Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
C.A. No. 2020-0908-JRS
March 19, 2021
Page 2


For the reasons explained below, the Motion is granted subject to Epic’s election to

transfer the action to the Superior Court under 10 Del. C. § 1902 (“Section 1902”).

                                I. BACKGROUND

         On August 6, 2020, Aveanna sued Epic in the Delaware Superior Court

alleging breach of certain representations and warranties within the SPA, as well as

fraud associated with those breaches. 3 Epic filed counterclaims in the Superior

Court action on August 28, 2020.         Counts I and II of Epic’s counterclaims,

substantively identical to the claims brought in this action, were dismissed by the

Superior Court for lack of subject matter jurisdiction given that Epic sought

equitable relief.4

         On October 21, 2020, Epic initiated this action against Aveanna in which it

sought advancement of its legal fees in the ongoing Delaware Superior Court action,

specific performance of its rights under the SPA to control an audit of certain pre-




3
    Compl. ¶ 2.
4
 Aveanna Healthcare, LLC (f/k/a BCPE Eagle Buyer LLC), v. Epic/Freedom, LLC, et al.,
N20C-08-055 AML CCLD (Del. Super Ct. Oct. 8, 2020) (TRANSCRIPT).
Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
C.A. No. 2020-0908-JRS
March 19, 2021
Page 3


closing tax issues and to compel payment of a tax refund it alleges it is owed and

Aveanna is wrongfully withholding in breach of the SPA. 5

         On November 5, 2020, during a hearing on a motion to expedite, the parties

advised the Court that the advancement issue has been resolved and that the

advancement claim would be dismissed. At the conclusion of the hearing, the Court

determined the tax audit claim should be expedited but questioned whether the tax

refund claim—a claim that appeared to be more a claim for damages than specific

performance—needed to be adjudicated on an expedited schedule. The parties were

asked to confer on that question and report back to the Court.6

         Shortly after the hearing on the motion to expedite, Aveanna reported that it

had agreed to turn over control of the tax audit to Epic, thereby mooting Epic’s

specific performance claim relating to the tax audit.7 That left Epic’s claim relating

to the tax refund as the only claim remaining in this Court. As noted, Aveanna

maintains that claim can be remedied by money damages and that it should be


5
    See generally Compl.
6
    (D.I. 22).
7
    (D.I. 50).
Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
C.A. No. 2020-0908-JRS
March 19, 2021
Page 4


litigated alongside the other legal claims arising from the SPA that are before the

Superior Court.

          Section 6.9 of the SPA lays out the procedures for the return of the tax refund

and provides that the refund is payable only to the extent it is based on tax positions

“that are claimed with a minimum ‘more likely than not’ level of comfort.”8

According to Epic, the SPA also provides that the tax refund should be paid ten days

after issuance and that Epic maintains the right to possess the refund while under

audit. 9 These provisions can only be enforced, says Epic, through a decree of

specific performance.

                                      II. ANALYSIS

          Aveanna invokes Section 1902 to argue this Court should declare it lacks

subject matter jurisdiction and provide Epic the opportunity to transfer the action

(with its sole remaining tax refund claim) to the Superior Court. 10 Epic opposes the


8
    Compl., Ex. A (“SPA”) § 6.9(f).
9
    Id.
10
  Section 1902 provides, in part: “No civil action, suit or other proceeding brought in any
court of this State shall be dismissed solely on the ground that such court is without
jurisdiction of the subject matter, either in the original proceeding or on appeal. Such
proceeding may be transferred to an appropriate court for hearing and determination,
Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
C.A. No. 2020-0908-JRS
March 19, 2021
Page 5


Motion on two grounds: (1) money damages alone are inadequate to remedy the tax

refund claim since the SPA requires payment within a particular timeframe and

subject to certain conditions; and (2) Epic will otherwise suffer prejudice if the action

is dismissed and transferred. Because I find neither argument persuasive, the Motion

must be granted.

     A. This Court Lacks Subject Matter Jurisdiction Over the Tax Refund
        Claim

       The Court of Chancery is a “court of limited jurisdiction”; it acquires

jurisdiction in cases where there is a “request for an equitable remedy when there is

no adequate remedy at law.”11 In determining whether a claim or remedy sounds in

equity, the court must “focus upon the allegations of the complaint in light of what




provided that the party otherwise adversely affected, within 60 days after the order denying
the jurisdiction of the first court has become final, files in that court a written election of
transfer, discharges all costs accrued in the first court, and makes the usual deposit for costs
in the second court.”
11
   Yu v. GSM Nation, LLC, 2017 WL 2889515, at *2 (Del. Ch. July 7, 2017) (citation
omitted); see also Del. Const. Art. IV, § 7; 10 Del. C. §§ 341, 342 and 541. I note that
neither party has addressed whether this Court has subject matter jurisdiction as a matter
of statute by virtue of the fact that the contract at issue is a stock purchase agreement.
See 8 Del. C. § 111. The Court, therefore, has not considered that question.
Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
C.A. No. 2020-0908-JRS
March 19, 2021
Page 6


the plaintiff really seeks to gain by bringing his or her claim.”12 Among other things,

the court looks to see whether an adequate remedy at law is available. 13 A remedy

at law will be deemed “adequate” only where “an award of damages would be as

complete, practical, and efficient to the ends of justice and its prompt administration

as the equitable remedy. . . .” 14

         Both this court and the Superior Court have considered whether a demand for

payment of a tax refund directed to one who wrongfully possesses those funds can

be couched as a claim for specific performance. Most relevant here, in Sun Life, the

Superior Court held that since the claim did not involve a need to compel a third-

party to release funds, and instead involved a contractual obligation that the



12
     Candlewood Timber Gp., LLC v. Pan Am. Energy, LLC, 859 A.2d 989, 997 (Del. 2004).
13
 Sun Life Assurance Co. of Canada - U.S. Operations Hldgs., Inc. v. Gp. One Thousand
One, LLC, 206 A.3d 261, 270 (Del. Super. Ct. 2019).
14
   East Balt LLC v. East Balt US, LLC, 2015 WL 3473384, at *2 (Del. Ch. May 28, 2015)
(internal quotations omitted). Epic argues this Court must exercise subject matter
jurisdiction because the SPA expressly provides a right to specific performance. Pl’s Br.
in Opp. to Mot. to Transfer (D.I. 40), at 6–7; SPA § 10.15. The fact the SPA recognizes
the parties’ right to seek specific performance in appropriate instances does not confer
subject matter jurisdiction upon this court when it does not otherwise exist. Sun Life, 206
A.3d at 263 (“[T]he parties cannot contract for jurisdiction where it otherwise is
unavailable.”).
Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
C.A. No. 2020-0908-JRS
March 19, 2021
Page 7


defendant was allegedly breaching, an award of money damages would be an

adequate remedy if the defendant refused to turn over the tax refund in breach of the

operative contract.15

         In contrast, in some of the cases Epic relies upon, such as East Balt LLC v.

East Balt US, the court lacked an adequate remedy at law because it first needed to

compel an escrow agent to release funds before it could award those funds to the

plaintiff.16 Similarly, in United BioSource v. Bracket, also cited by Epic, this court

found money damages inadequate where the tax refund at issue was held in a

separate account, there was a proposed sale of the defendant that might make the

account inaccessible (or less accessible) and that dynamic rendered collection of a

damages award uncertain.17



15
     Sun Life, 206 A.3d at 270–71.
16
  East Balt, 2015 WL 3473384, at *3–4; see also Haney v. Blackhawk Network Hldgs.,
Inc., 2017 WL 543347, at *4 (Del. Super. Ct. Feb. 8, 2017) (same).
17
   United BioSource LLC v. Bracket Hldg. Corp., 2017 WL 2256618, at *4 (Del. Ch.
May 23, 2017); see also Sun Life, 206 A.3d at 270–71 (“[T]he non-party subsidiary that
received the tax refund at issue in United BioSource was holding the funds in a separate,
interest-bearing account [and] . . . the defendant and non-party subsidiary’s parent company
were proposing to sell the non-party subsidiary, creating a danger that the plaintiff would
be unable to collect a judgment.”).
Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
C.A. No. 2020-0908-JRS
March 19, 2021
Page 8


       In this case, the court is not faced with a tax refund held in escrow by a third-

party or a tax refund held in a separate account that may be unavailable to Aveanna

such that collection of a damages award would be uncertain. Rather, the tax refund

is held directly by Aveanna, which, if found in breach of the SPA, can be ordered to

pay the amount of the tax refund in the form of damages to Epic.18 In these

circumstances, it is appropriate to ask, “if the Plaintiff[] prevail[s] on [its] contract

claim . . . , and if the Plaintiff then recovers damages, what is left for equity to

enforce?” 19

       According to Epic, the answer to this question is that equity must be invoked

to compel Aveanna to pay the amount of the tax refund within the time specified in




18
  At oral argument, Epic observed that it was unsure whether Aveanna actually possessed
the tax refund. Telephonic Oral Arg. on Defs.’ Mot. to Transfer Pl.’s Tax Refund Claim
(D.I. 51) (“MT Transfer Tr.”) at 35. In response, after oral argument, Aveanna confirmed
that it possessed the tax refund such that it could pay it to Epic directly as damages if Epic
proves its breach of contract claim. Ltr. to the Court from William J. Burton
(“Burton Letter”) (D.I. 47).
19
  Athene Life and Annuity Co. v. Am. Gen. Life Ins. Co., 2019 WL 3451376, at *8 (Del. Ch.
July 31, 2019).
Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
C.A. No. 2020-0908-JRS
March 19, 2021
Page 9


the SPA, namely within ten days.20 In other words, only a decree of specific

performance can assure that Epic obtains the full benefit of its bargain.

         Where “money damages will suffice to remedy any alleged breach to date,

and declaratory relief will establish the proper [procedure]” for payment of damages,

there is no need for equitable relief. 21 Here, money damages in the amount of the

tax refund less any set-offs required by Section 6.9(f) of the SPA as determined by

the Superior Court, coupled with a declaration that Aveanna must pay within ten

days of the judgment, will more than suffice to provide “as complete, practical, and

efficient” a remedy as could be provided by this court in equity.22

         Epic raised for the first time at oral argument a concern that Aveanna might

not pay within ten days, even in the face of a declaration requiring it to do so, and



20
   SPA § 6.9(f). I note that, while not explicitly addressed by the court in its opinion, the
relevant tax refund provision in Sun Life provided that the tax refund must be paid within
twenty days of its issuance, and yet the Superior Court was quite comfortable adjudicating
the breach of contract claim to final judgment. Complaint, Sun Life Assurance Co. of
Canada-U.S. Operations Hldgs, Inc. v. Gp. One Thousand One, LLC f/k/a Delaware Life
Holdings, LLC, N18C-07-173 AML CCLD (Del. Super. Ct. Jul. 23, 2018) (D.I. 1), Ex 1.
21
  Alliance Compressors LLC v. Lennox Indus. Inc., 2020 WL 57897, at *5 (Del. Ch. Jan. 6,
2020).
22
     East Balt, 2015 WL 3473384, at *2.
Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
C.A. No. 2020-0908-JRS
March 19, 2021
Page 10


that the Superior Court’s lack of contempt power will leave that court with no

“complete” enforcement mechanism by which to require Aveanna to pay. Even

setting aside the fact that this issue was not properly joined in Epic’s briefs, this court

has previously noted that the powers of the Superior Court are more than sufficient

to declare and then enforce parties’ rights and obligations under contract:

       But I again fail to see how the Delaware Superior Court would be
       unable to provide an adequate remedy by defining the parties’ rights
       and obligations. In addition to its ability to provide the parties with a
       legal remedy, the Superior Court also has power to “declare rights” as
       they relate to contractual interpretation. The Superior Court is
       authorized to grant declaratory relief, and to enforce its orders via its
       contempt power, or to award compensatory damages for violation of a
       judgment order—all sufficient remedies to address the type of potential
       harm that [the Plaintiff] anticipates.23

      Thus, the Superior Court has authority to issue declarations with respect to

any rights Epic asserts it has under the SPA, and that court has the ability to enforce

such rights through its contempt powers. While it is true that “contempt of court is

[not] the appropriate remedy for failure to satisfy a judgement for money,” the claim

Epic would assert to declare its rights under the SPA would not be remedied by a



23
  Hillsboro Energy, LLC v. Secure Energy, Inc., 2008 WL 4561227, at *3 (Del. Ch. Oct. 3,
2008).
Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
C.A. No. 2020-0908-JRS
March 19, 2021
Page 11


money judgment but by a declaratory judgment—a judgment that would be subject

to the court’s contempt powers. 24 Indeed, in one of the two cases Epic relies on to

express its concerns regarding enforcement, East Balt, the court expressly

contemplated the “potential enforcement of declaratory relief through a law court’s

contempt powers,” but concluded the presence of a third-party as holder of the

disputed funds would complicate the law court’s ability to enforce that relief.25

Again, no such complications will confront the Superior Court here.

         To allay all concerns, Aveanna has represented to the Court and assured Epic

that it will enter into a stipulation in the Superior Court that would require it to pay

whatever damages the Superior Court may award within ten days of entry of the

Superior Court’s final judgment. 26 Conversely, Epic has provided no basis to




24
   In re Mobilactive Media, LLC, 2018 WL 5046282, at *3 (Del. Ch. June 28, 2018)
(quoting Vanderzeyde v. RDIS Corp., 1996 WL 33167791, at *1 (Del. Ch. June 6, 1996)).
25
   East Balt, 2015 WL 3473384, at *4 (“Because a damages award, or the potential
enforcement of declaratory relief through a law court’s contempt powers, would not be as
‘certain, prompt, complete, or efficient’ as the equitable remedies that Plaintiffs seek, this
Court has subject matter jurisdiction over the Complaint.”).
26
     Burton Letter; MT Transfer Tr. at 10.
Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
C.A. No. 2020-0908-JRS
March 19, 2021
Page 12


suspect Aveanna would balk at its duties to abide by any orders of this court or the

Delaware Superior Court.

      B. Transfer to the Superior Court Will Not Prejudice Epic

         Finally, dismissal of this action in favor of Superior Court litigation in no way

prejudices Epic. According to Epic, because it spent significant time and resources

briefing the tax refund claim, including preparing and filing an expedited summary

judgment motion, it would be prejudiced if this action were transferred to the

Superior Court. I reject the argument for two reasons. First, the fact that Epic raced

to file its summary judgment motion, accompanied by its opening brief, is hardly

evidence of prejudice, especially given my observation at the hearing on the motion

to expedite that, “I don’t think Epic has met its burden to expedite that refund claim”

and my suggestion more recently that the parties delay briefing Epic’s motion for

summary judgment until after this Motion was decided. 27 Second, and in any event,

as I noted during the hearing on this Motion,28 I have no reason to believe the




27
     Telephonic Oral Arg. on Pl.’s Mot. to Expedite (D.I. 39) at 25; (D.I. 35).
28
     MT Transfer Tr. at 41.
Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
C.A. No. 2020-0908-JRS
March 19, 2021
Page 13


Superior Court would require the parties to brief the motion for summary judgment

anew given that Section 1902 provides that, following transfer:

         All or part of the papers filed, or copies thereof, and a transcript of the
         entries, in the court where the proceeding was originally instituted shall
         be delivered in accordance with the rules or special orders of such court,
         by the prothonotary, clerk, or register of that court to the prothonotary,
         clerk or register of the court to which the proceeding is transferred. The
         latter court shall thereupon entertain such applications in the
         proceeding as conform to law and to the rules and practice of such
         court, and may by rule or special order provide for amendments in
         pleadings and for all other matters concerning the course of procedure
         for hearing and determining the cause as justice may require.29

      Given that Epic’s breach of contract claim is a legal claim that can be remedied

with money damages and given that the Superior Court is already hearing claims

arising under the same contract, there is simply no basis to split litigation of those

claims in separate courts.30




29
     10 Del. C. § 1902.
30
  Helix Generation LLC v. Transcanada Facility USA, Inc., 2019 WL 2068659, at *2
(Del. Ch. May 10, 2019) (transferring breach of contract claim to the Superior Court).
Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
C.A. No. 2020-0908-JRS
March 19, 2021
Page 14


                              III.   CONCLUSION

      For the foregoing reasons, the Motion to Transfer this action to the Delaware

Superior Court is GRANTED. As per Section 1902, Epic shall have sixty (60) days

within which to file a written election of transfer, failing which this case will be

dismissed with prejudice.

      IT IS SO ORDERED.

                                      Very truly yours,

                                      /s/ Joseph R. Slights III